       Case 3:21-cv-00051-DPM Document 6 Filed 04/06/21 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  NORTHERN DIVISION

PAUL ALTON HOLT, JR
ADC #160885                                                 PLAINTIFF

v.                       No: 3:21-cv-51-DPM

JOHN STALEY, Sheriff, Lonoke County;
K FLUD, Administrator, Lonoke County
Jail; J GIBSON, Medical Officer, Lonoke
County Jail; and D BERRYMAN,
Transport Officer, Lonoke County                         DEFENDANTS


                             JUDGMENT
     Holt's complaint is dismissed without prejudice.



                                       D .P. Marshall Jr.
                                       United States District Judge
